Citation Nr: 1604620	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes, type I with erectile dysfunction.

2.  Entitlement to an initial rating in excess of 40 percent for low back strain following surgery for disk herniation (to include left sided lower sacroiliac (SI) joint dysfunction).

3.  Entitlement to an initial rating in excess of 20 percent for left shoulder strain following surgery for labral tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to June 1996, April 1997 to August 2001, and February 2002 to December 2007.  He is the recipient of two Purple Heart awards, a Bronze Service Star, and Combat Action Badge, among other awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was initially before the Board in May 2012 and November 2014 when the claims were remanded for further development.  The RO most recently issued a supplemental statement of the case in March 2015, only addressing the Veteran's increased rating claim for type I diabetes mellitus, and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to increased ratings for a low back strain following surgery for disk herniation and for left shoulder strain following surgery for labral tear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's diabetes mellitus is managed by insulin and a restricted diet; however, his diabetes mellitus does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type I diabetes mellitus with erectile dysfunction have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Pursuant to the rating criteria for the endocrine system, the Veteran's service-connected diabetes mellitus is now rated at 20 percent disabling under Diagnostic Code 7913, for the entire period on appeal.  A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required.  38 C.F.R. § 4.119 (2015).

Important for this case, a 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  Id.

A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Note (1) (2015).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

At a July 2008 VA examination the Veteran reported that he was diagnosed with diabetes around 2007.  The Veteran denied any additional hospitalizations for diabetes, ketoacidosis or hypoglycemia since his initial hospitalization for his diagnosis of diabetes.  The Veteran reported that he tries to follow a restricted diabetic diet.  The Veteran reported that it is difficult for him to go running because the amount of physical activity causes his blood sugar to fall and he experiences symptoms of hypoglycemia.  He reported now using a treadmill instead of running by himself outside because his doctors do not want him to run by himself, in case his blood sugars get low and he passes out.  He noted that he turns his insulin pump off when he is exercising vigorously.  It was noted that the Veteran uses an insulin pump. 

The Veteran underwent an additional VA examination in June 2012.   The VA examiner noted that the Veteran was on an insulin pump.  The VA examiner indicated that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  It was noted that the Veteran visits his diabetic care provide for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month and that he had not experienced any episodes of ketoacidosis requiring hospitalization over the past 12 months or episodes of hypoglycemia requiring hospitalization over the past 12 months.  

The June 2012 VA examiner indicated that the Veteran did not have progressive unintentional weight loss attributable to diabetes mellitus and had not had progressive loss of strength attributable to diabetes mellitus.  The VA examiner stated that there was no diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction caused by diabetes mellitus or diabetic retinopathy. Erectile dysfunction caused by diabetes mellitus was noted.  It was noted that the Veteran had gone to the emergency room in January 2012 while in Indonesia working as a weapons trainer as his insulin pump had malfunctioned.  The Veteran reported that he was treated and released in about 4 hours. 

The Veteran underwent an additional VA examination in January 2015.  It was noted that the Veteran required insulin, with more than 1 injection per day.  The VA examiner indicated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The VA examiner stated that the Veteran visited his diabetic care provider for episodes of ketoacidosis less than 2 times per month.  The VA examiner indicated that there was 1 episode of ketoacidosis requiring hospitalization over the past 12 months and 1 episode of hypoglycemic reactions requiring hospitalization over the past 12 months.  No progressive unintentional weight loss and loss of strength attributable to diabetes mellitus was noted.  No complications of diabetes mellitus were noted. 

The Veteran extensive post-service treatment records have additionally been reviewed.  The Veteran has consistently been prescribed insulin and a restricted diet. While a July 2008 VA examination noted adjustments the Veteran made to his exercise regiment, both the June 2012 and January 2015 diabetes mellitus VA examinations specifically noted that he does not require regulation of activities as part of the medical management of his diabetes mellitus, providing factual evidence against his claim.  Based on this evidence, the Board finds that this evidence does not sufficiently establish that the Veteran's diabetes mellitus results in regulation of activities, which is a necessary criterion for assigning any of the higher ratings indicated under DC 7913.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  The Veteran is currently receiving special monthly compensation for loss of use of a creative organ.  Significantly, the Veteran has not perfected an appeal regarding the rating assigned for this disability. Thus, evaluation of such residual is not for appellate consideration at this time.   
No other complications related to his diabetes have been diagnosed.  

Absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his diabetes mellitus, type I, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his most recent January 2015 VA examination it was noted that the Veteran worked for the federal government since 2009.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

	II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in July 2008, June 2012, and January 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in May 2012 and November 2014.  With respect to his increased rating claim for diabetes mellitus, type I, all those actions were accomplished, and there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 20 percent for diabetes, type I with erectile dysfunction is denied.

REMAND

As noted above, the Board most recently remanded the following claims in November 2014 (1) entitlement to an increased rating for type I diabetes mellitus, (2) entitlement to an increased rating for a left shoulder strain and (3) entitlement to an increased rating for a low back strain.  

The Remand requested that additional VA examinations be provided to the Veteran. The Veteran was afforded a spine and shoulder examination in January 2015.  His increased rating claims for his left shoulder and back were then readjudicated in an August 2015 rating decision.  Increased ratings were awarded for both his back and shoulder.  It is unclear why the RO indicated that the issues were "satisfied."  Specifically, these increases did not constitute a total grant of the benefits sought (e.g. higher ratings are still available), as such both increased rating issues remain in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Following the August 2015 rating decision (readjudication), the Veteran was again afforded VA examinations for his back and left shoulder in September 2015.  No supplemental statement of the case (SSOC), as had been requested by the Board in its November 2014 Remand, was issued.  

The Veteran's representative has not waived this right. In fact, in a December 2015 Informal Hearing Presentation, the Veteran's representative essentially noted that an SSOC was needed to inform the Veteran "why he is not entitled to evaluations in excess of 40 percent for his spine and 20 percent for his left shoulder sprain."  This statement indicates that further action is required.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claims (increased ratings for low back strain and left shoulder strain) and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2015).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims for entitlement to an initial rating in excess of 40 percent for low back strain following surgery for disk herniation (to include left sided lower sacroiliac (SI) joint dysfunction) and for entitlement to an initial rating in excess of 20 percent for left shoulder strain following surgery for labral tear.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


